Robert Rainey v. State of Maryland, No. 3094, Sept. Term 2018. Opinion by Arthur, J.

EVIDENCE—STATEMENT OF IDENTIFICATION

A prior consistent statement of identification is admissible under a recognized exception
to the rule against hearsay. Such a statement may be excluded if its probative value is
substantially outweighed by the danger of unfair prejudice.

CRIMINAL LAW—PHYSICAL APPEARANCE—CONCEALMENT OR
DESTRUCTION OF EVIDENCE

In some circumstances, a defendant’s physical attributes and physical appearance may be
evidence that the factfinder can consider at trial. It follows that when defendants do
something to remove, erase, eliminate, or obliterate some aspect of their physical
appearance, they can be properly said to have destroyed or concealed evidence.

CRIMINAL LAW—CONSCIOUSNESS OF GUILT JURY INSTRUCTION
BASED ON CONCEALMENT OF EVIDENCE

Before a trial court may give a consciousness-of-guilt jury instruction based on the
defendant’s concealment of evidence, the evidence must support a finding of four
inferences: (1) from the defendant’s conduct, a desire to conceal evidence; (2) from a
desire to conceal evidence, consciousness of guilt; (3) from consciousness of guilt to
consciousness of guilt concerning the crime charged; and (4) from consciousness of guilt
concerning the crime charged to actual guilt of the crime charged.

Here, the defendant changed his appearance by cutting off almost all of his hair following
the crime. The jury could infer (1) from defendant’s change in appearance, a desire to
conceal evidence; (2) from a desire to conceal evidence, consciousness of guilt; (3) from
consciousness of guilt, consciousness of guilt of to commit the murder charged; and (4)
from consciousness of guilt of the murder, actual guilt of the murder.

CRIMINAL LAW—CONSCIOUSNESS OF GUILT JURY INSTRUCTION
BASED ON CONCEALMENT OF EVIDENCE—CONCEALMENT OF
EVIDENCE BASED ON A CHANGE IN APPEARANCE

A jury may infer consciousness of guilt if a defendant alters his appearance. In this case,
the defendant cut off almost all of his hair and got rid of a distinctive hairstyle.
Throughout defendant’s trial, the concept of “destruction of evidence” was synonymous
with the defendant’s change in appearance: whenever the State talked about drawing an
inference of consciousness of guilt from the destruction or concealment of evidence, it
was referring to the defendant’s change of appearance. Therefore, the trial court did not
err or abuse its discretion in giving the pattern jury instruction concerning concealment or
destruction of evidence when the evidence established that the defendant had altered his
appearance by cutting off his long hair.

Even if the court erred in giving the instruction concerning concealment or destruction of
evidence, the error was harmless beyond a reasonable doubt because the court could have
instructed the jury that it could infer consciousness of guilt from a sudden and dramatic
change in appearance, and the jury understood that “destruction of evidence” referred to
the defendant’s change in appearance.

JUDICIAL PROCEEDINGS—PRESUMPTIONS ON REVIEW

Unless an appellate court has reason to think otherwise, trial judges are presumed to
know the law and to apply it properly. Further, there is a strong presumption that judges
properly perform their duties. They are not required to articulate every thought and step
of logic. In this case, the trial court was not required to enunciate its findings regarding
the inferences to be made before giving a consciousness-of-guilt jury instruction. It is
ordinarily unnecessary for a trial court to articulate its analysis of the inferences for an
appellate court to be satisfied that the trial court did in fact consider them. The trial court
did not err in failing to spell out its analysis of the inferences on the record.
Circuit Court for Baltimore City
Case No. 117186008
                                                                                                     REPORTED

                                                                                     IN THE COURT OF SPECIAL APPEALS

                                                                                                  OF MARYLAND

                                                                                                         No. 3094

                                                                                                September Term, 2018

                                                                                   ______________________________________

                                                                                                 ROBERT RAINEY

                                                                                                            v.

                                                                                            STATE OF MARYLAND
                                                                                   ____________________________________

                                                                                          Fader, C.J.,
                                                                                          Arthur,
                                                                                          **Gould,

                                                                                                    JJ.
                                                                                   ______________________________________

                                                                                              Opinion by Arthur, J.
                                                                                   ______________________________________

                                                                                          Filed: September 28, 2021


                                                                                   ** Judge Steven B. Gould, now serving on the
                                                                                   Court of Appeals, participated in the hearing
                                                                                   and conference of this case while an active
                                                                                   member of this Court; he also participated in the
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                   adoption of this opinion while an active
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.
                                                                                   member of this Court; he did not participate in
                        2021-09-28
                        15:18-04:00                                                the Court’s decision to designate this opinion
                                                                                   for publication pursuant to Md. Rule 8-605.1.
Suzanne C. Johnson, Clerk
       On the afternoon of May 2, 2017, Dartania Tibbs was fatally shot in the 800 block

of North Glover Street in Baltimore. After hearing testimony from an eyewitness and

viewing surveillance video of the scene, a jury in the Circuit Court for Baltimore City

convicted appellant Robert Rainey of first-degree murder, using a handgun in a crime of

violence, and possessing a firearm after a disqualifying conviction.

       The court sentenced Rainey to life in prison for the murder, plus concurrent terms

of twenty years on the handgun offense and five years without parole on the firearm

offense. He presents the following questions for review:

       1. Did the court err in refusing to redact the portion of a witness’s
          statement in which she stated that [Rainey] was “doing him on the
          corner”?

       2. Did the court err in giving the destruction-of-evidence pattern jury
          instruction based on the State’s contention that [Rainey] cut his
          dreadlocks off after the shooting?

       After the parties had filed their briefs, this Court requested supplemental briefing

on three additional questions:

       1. Is it an abuse of discretion for the circuit court to fail to state expressly on
          the record that it has determined that the evidence reasonably supports each
          of the four inferences discussed in Thompson v. State, 393 Md. 291 (2006),
          with respect to a consciousness of guilt instruction?

       2. Is a person’s physical appearance, or elements of a person’s physical
          appearance (such as a distinctive hairstyle), “evidence” for purposes of
          consciousness of guilt instructions? The response should address the
          definition of “evidence” given to the jury (MPJI-Cr. 3:00).

       3. If the Court determines that it was an abuse of discretion for the circuit
          court to instruct the jury using pattern jury instruction 3:26 [concerning
          concealing or destroying evidence], but that it would not have been an
          abuse of discretion for the circuit court to have done so using pattern jury
          instruction 3:27 [concerning suppressing, altering, or creating evidence] or
          a tailored consciousness of guilt instruction addressing alteration of
          appearance, was the abuse of discretion harmless?

      Because we conclude that the court did not commit reversible error, we shall

affirm the judgments.

                             FACTUAL BACKGROUND

      Responding to North Glover Street at 5:28 p.m. on May 2, 2017, a police officer

found Dartania Tibbs lying dead in an alley, face up with a bullet wound in his neck.

Tibbs had $63.90 in cash and thirteen gel caps of heroin on his person.

      Citiwatch camera footage and surveillance video footage from a nearby store

showed a woman and child within view of the murder. The woman in the video was

Daphne Creighton.

      At trial, Ms. Creighton testified that she was sitting on her front steps with her

four-year-old grandson and her dog. She described her neighborhood as heavily infested

with drugs.

      Ms. Creighton observed two men who were arguing about money. One of the men

was wearing his hair in dreadlocks, which were “hanging loose” and “going back and

forth.” He had on “a white t-shirt, shorts, and a pair of gray New Balance” shoes,

matching the appearance of a person shown on the video.




                                             2
       When the other man replied that he was not going to give him any money, the man

with dreadlocks walked away. The other man sat down on some steps. The block “was

clear for a minute,” meaning that “there was nobody purchasing anything.”1

       A short time later, Ms. Creighton heard a series of four booms. She saw the man

with dreadlocks with his arm raised and the other man lying in the alley. The man with

dreadlocks looked up and down the street and then ran off. Ms. Creighton walked over

and saw that the other man was dead in the alley.

       When the police arrived, Ms. Creighton did not tell them that she had witnessed

the shooting, because, she testified, she “thought the drug dealers would retaliate” against

her. Later that evening, however, she went to the police station and told the officers what

she had seen.

       In an excerpt from a recorded interview that was played for the jury, Ms.

Creighton described the shooter, whose name she did not know, as “tall” and “slim.” She

said that “usually he’s around here all the time.” She added: “He is usually doing him on

the corner —Well, he usually has these two outfits he wears all the time.” (Emphasis

added.)

       On May 8, 2017, Ms. Creighton selected a photograph of a man wearing shoulder-

length dreadlocks from a photo array. She said that she was 70 percent sure that the

photo showed the man who shot Tibbs. She was instructed to call the police and the

detective who had interviewed her if she saw the man again.


       1
           The court understood “the block was clear” to mean that the drug dealing had
stopped.
                                              3
        On June 6, 2017, Ms. Creighton saw the shooter on the street, now with a short

haircut. She called 911, and the police arrested Rainey.

        In a still image from a body-worn camera, Rainey’s hair is cropped closely to the

skull at the time of the arrest. The mug shots, taken after Rainey’s arrest, also depict him

with his hair closely cropped to the skull.

        At trial, Ms. Creighton identified herself, her grandson, her dog, the victim, and

Rainey on the video. She identified Rainey as the person whose dreadlocks were “going

back and forth” in the video. She was “100 percent sure” that Rainey was the person she

saw with Tibbs.

        We shall add material from the record in our discussion of the issues raised by

Rainey.

                                       DISCUSSION

   I.      Admission of Witness’s Prior Statement

        Rainey contends that the trial court erred in refusing to redact the portion of

Daphne Creighton’s recorded statement in which she stated that Rainey was “usually

doing him on the corner.” Rainey argues that this statement should not have been

admitted because, he says, the “jurors would recognize” that “doing him” meant selling

heroin. In his view, the court should have excluded this evidence under Rule 5-403

because it was more unfairly prejudicial than probative and under Rule 5-404(b) as

inadmissible evidence of other wrongs.

        We address Rainey’s evidentiary challenges in turn, explaining why neither is

supported by the record or the law.

                                               4
   A. Trial Record

       On the first day of trial, Daphne Creighton testified that she had seen Rainey at the

murder scene. The State presented a recording of her statement to the police on the day

of the shooting as a prior consistent statement of identification. See Md. Rule 5-802.1(c)

(rule against hearsay does not exclude “[a] statement that is one of identification of a

person made after perceiving the person”).

       Before the State played Ms. Creighton’s statement, defense counsel objected,

asserting that Ms. Creighton said “certain things” that were “prejudicial[.]” The

prosecutor countered that he had edited out a portion of the original video, in which Ms.

Creighton said that Rainey would be “out there on the corner selling drugs.” Defense

counsel persisted in the objection, arguing that the phrase “he is out doing him on the

corner” was prejudicial. The prosecutor responded that there was “no prejudice” because

the State had removed the explicit references to drugs, and the statement established how

Ms. Creighton was able to identify Rainey: “he’s a person on the corner that she sees.”

       After listening to the recording outside the presence of the jury, the trial court

concluded that the phrase “doing him on the corner” was not unfairly prejudicial in light

of other evidence that linked Rainey to drug activity. The court cited Ms. Creighton’s

testimony that just before the shooting the block “was clear,” which the court understood

to mean “no drug deals” were happening. In addition, the court cited Ms. Creighton’s

testimony that because of her fear of being shot by a drug dealer, she had waited to

inform the police that she had witnessed the shooting. In the court’s view, Ms. Creighton

had already associated Rainey with drug dealing “any number of times.”

                                              5
    B. Rule 5-403 Challenge

        Although Ms. Creighton’s statement was admissible as a statement of

identification under Rule 5-802.1(c), evidence “may be excluded,” under Rule 5-403, “if

its probative value is substantially outweighed by the danger of unfair prejudice[.]”

According to Rainey, the evidence that he was a drug dealer was unfairly prejudicial, and

“[t]he probative value with respect to [his] guilt of the crimes for which he was on trial . .

. is scant.”

        We review the decision to overrule Rainey’s Rule 5-403 objection for abuse of

discretion. See State v. Simms, 420 Md. 705, 725 (2011). When weighing the probative

value of proffered evidence against its unfairly prejudicial impact, a trial court abuses its

discretion only when no reasonable person would take the view that the court took, or

when the court acts without reference to any guiding rules or principles. See, e.g.,

Williams v. State, 232 Md. App. 342, 355-56 (2017), aff’d, 457 Md. 551 (2018). The

decision “will not be reversed simply because the appellate court would not have made

the same ruling.” King v. State, 407 Md. 682, 697 (2009).

        Here, the challenged evidence supplied the jury with information about the factual

basis for Ms. Creighton’s identification of Rainey, which was among the most important

pieces of evidence in the State’s case. For the reasons articulated by the trial court, the




                                              6
prejudicial impact of the challenged statement, if any,2 was mitigated by Ms. Creighton’s

testimony about Rainey’s regular presence amidst the drug dealing on her street.

       Based on this record, we conclude that the trial court did not abuse its discretion in

overruling Rainey’s Rule 5-403 objection.

   C. Rule 5-404(b) Challenge

       Md. Rule 5-404(b) provides in pertinent part that “[e]vidence of other crimes . . .

is not admissible to prove the character of a person in order to show action in the

conformity therewith.” “Such evidence, however, may be admissible for other purposes,

such as proof of motive, opportunity, intent, preparation, common scheme or plan,

knowledge, identity, or absence of mistake or accident[.]” Id. Rainey argues that under

Rule 5-404(b) the challenged statement was inadmissible evidence of other crimes.

       At trial, however, defense counsel did not cite Rule 5-404(b) as a ground for her

objection, even after the trial court repeatedly asked her to specify the grounds.

Consequently, Rainey did not preserve a Rule 5-404(b) objection for appellate review.

See, e.g., Klauenberg v. State, 355 Md. 528, 541 (1999) (“when specific grounds are

given at trial for an objection, the party objecting will be held to those grounds and

ordinarily waives any grounds not specified that are later raised on appeal”).3


       2
        The prejudicial effect of Ms. Creighton’s statement depends largely on the
supposition that one or more of the jurors would understand “doing him” to mean “selling
heroin.” It is not self-evident that that is true.
       3
         But even if defense counsel had objected on the ground that the statement
violated Rule 5-404(b), the court would not have erred or abused its discretion in
admitting the statement: the court could have concluded that the statement was relevant

                                              7
         In summary, the trial court did not err or abuse its discretion in overruling

Rainey’s objection to the admission of Ms. Creighton’s statement.

   II.      Consciousness-of-Guilt Jury Instruction

         The State asked the court to give the pattern jury instruction on concealment or

destruction of evidence, MPJI-Cr 3:26. The State premised that request on the evidence

that, after the murder, Rainey had dramatically altered his appearance by cutting off his

dreadlocks and almost all of his hair. Over Rainey’s objection, the court granted the

State’s request and instructed the jury as follows:

                 You have heard that the Defendant destroyed or concealed evidence
         in this case. Concealment or destruction of evidence is not enough, it is not
         enough by itself to establish guilt, but may be considered as evidence of
         guilt.

                 Concealment or destruction of evidence may be motivated by a
         variety of factors, some of which are fully consistent with innocence. You
         must first decide whether the Defendant destroyed or concealed evidence in
         this case. If you find that the Defendant destroyed or concealed evidence in
         this case, then you must decide whether that conduct shows a consciousness
         of guilt.

         In his initial brief, Rainey argued that the trial court erred in instructing the jury

that it could find that he had destroyed evidence, and thus that he evidenced

consciousness of his guilt, because he had cut off his dreadlocks after the murder. In

response to this Court’s request for supplemental briefing, Rainey argues that the circuit

court abused its discretion in failing to enunciate certain findings before giving a

consciousness-of-guilt instruction; that his hairstyle is not “evidence” within the meaning



to Rainey’s identity, an express basis for admitting evidence of other crimes under the
rule.
                                                 8
of MPJI-Cr 3:26 and thus that the court abused its discretion in giving that instruction;

and that the court’s error was not harmless beyond a reasonable doubt.

       For the reasons stated below, we hold that the court was not required to enunciate

its findings before giving a consciousness-of-guilt instruction. We also hold that, on the

record in this case, the court did not err or abuse its discretion in giving the pattern jury

instruction concerning concealment or destruction of evidence when the evidence

established that the defendant had altered his appearance by cutting off his long hair.

Finally, we hold that even if the court erred in giving the instruction concerning

concealment or destruction of evidence, the error was harmless beyond a reasonable

doubt because the court could have instructed the jury that it could infer consciousness of

guilt from a sudden and dramatic change in appearance, and the jury understood that

“destruction of evidence” referred to Rainey’s change in appearance.

    A. Basic principles concerning consciousness-of-guilt jury instructions

       Under Md. Rule 4-325(c), the court, upon a party’s request, “shall[] instruct the

jury as to the applicable law.” In general, a court must give a requested instruction if “(1)

the instruction is a correct statement of law; (2) the instruction is applicable to the facts of

the case; and (3) the content of the instruction was not fairly covered elsewhere in

instructions actually given.” Dickey v. State, 404 Md. 187, 197-98 (2008); accord Wood

v. State, 436 Md. 276, 293 (2013); Bazzle v. State, 426 Md. 541, 549 (2012).

“However, instructions as to facts and factual inferences are normally not required.”

Harris v. State, 458 Md. 370, 405 (2018).



                                               9
        An instruction concerning the destruction or concealment of evidence relates to

the inferences that the jury may draw from the evidence. Consequently, a trial court has

the discretion to give, or not to give, such an instruction “even if a party requests

the instruction and the necessary predicate for such an instruction has been established.”

Id. at 405-06. A trial court has no discretion to give the instruction “where the facts do

not support the inference.” Id. at 406.

        The facts can be said to support the inference, so that the court has the discretion

to give the instruction, “‘if the evidence is sufficient to permit a jury to find its factual

predicate.’” Page v. State, 222 Md. App. 648, 668 (2015) (quoting Bazzle v. State, 426

Md. at 550). “This threshold is low, in that the requesting party must only produce ‘some

evidence’ to support the requested instruction.” Id. (citing Bazzle v. State, 426 Md. at

551).

        “‘The threshold determination of whether the evidence is sufficient to generate the

desired instruction is a question of law for the judge.’” Bazzle v. State, 426 Md. at 550

(quoting Dishman v. State, 392 Md. 279, 292 (1998)). In deciding whether there was

“some evidence” to support the instruction, “we view the facts in the light most favorable

to the requesting party, here being the State.” Page v. State, 222 Md. App. at 668-69.

    B. The trial court was not required to articulate its finding of the Thompson
       inferences on the record
        In Thompson v. State, 393 Md. 291 (2006), the Court of Appeals held that a court

should give a flight instruction only when the following four inferences can be

reasonably drawn from the evidence:


                                               10
       that the behavior of the defendant suggests flight; that the flight suggests
       a consciousness of guilt; that the consciousness of guilt is related to the
       crime charged or a closely related crime; and that the consciousness of guilt
       of the crime charged suggests actual guilt of the crime charged or a closely
       related crime.

Id. at 312.

       The principle that flight following a crime may show consciousness of guilt has

“been applied to a broad spectrum of behavior occurring after the commission of a

crime,” including “‘flight from the scene or from one’s usual haunts after the crime,

assuming a false name, shaving off a beard, resisting arrest, . . . escapes or attempted

escapes from confinement, and attempts of the accused to take his own life.’” Sorrell v.

State, 315 Md. 224, 228 (1989) (quoting C. McCormick, McCormick on Evidence § 271,

at 803 (E. Cleary 3rd ed. 1984)) (footnotes omitted).

       The Court of Appeals has adapted the Thompson factors in cases concerning

whether a jury may infer consciousness of guilt from conduct other than flight. See, e.g.,

Thomas v. State, 372 Md. 342, 353 (2002) (Thomas I) (requiring a “similar analysis”

before a court may admit evidence of the defendant’s refusal to give a blood sample in

connection with a murder investigation, because the alleged conduct is “analogous” to

flight); accord Thomas v. State, 397 Md. 557, 576 (2007) (Thomas II). Thus, for

example, in Thomas I, the Court held that the defendant’s refusal to give a blood sample

was relevant as circumstantial evidence of his guilt, only if the jury could infer:

       (1) from his resistance to the blood test, a desire to conceal evidence; (2)
       from a desire to conceal evidence, a consciousness of guilt; (3) from a
       consciousness of guilt, a consciousness of guilt of the murder of [the
       victim]; and (4) from a consciousness of guilt of the murder of [the victim],
       actual guilt of the murder.

                                             11
Thomas I, 372 Md. at 356.

       Similarly, the Court of Appeals has asserted that “four sequential inferences”

would be required before a jury could infer consciousness of guilt from the defendant’s

false statements about whether he knew his alleged accomplices:

       “(1) from the defendant’s behavior to [lying]; (2) from the [lying] to
       consciousness of guilt; (3) from consciousness of guilt to consciousness of
       guilt concerning the crime charged; and (4) from consciousness of guilt
       concerning the crime charged to actual guilt of the crime charged.”

State v. Jones, 466 Md. 142, 155 (2019) (quoting State v. Simms, 420 Md. 705, 729

(2011)) (further citations and quotation marks omitted).

       Extrapolating from other consciousness-of-guilt cases to this one, it would appear

that the court could give the pattern jury instruction concerning destruction or

concealment of evidence in this case only if the jury could infer:

       (1) from Rainey’s change in appearance, a desire to conceal evidence; (2)
       from a desire to conceal evidence, consciousness of guilt; (3) from
       consciousness of guilt, consciousness of guilt of the murder of Dartania
       Tibbs; and (4) from consciousness of guilt of the murder of Dartania Tibbs,
       actual guilt of the murder.

       Before the court may give a consciousness-of-guilt instruction, the evidence must

“support[] a finding of all four inferences.” See Page v. State, 222 Md. App. at 671.

       In response to a question posed by this Court, Rainey argues that the trial court

must articulate its evaluation of whether the evidence supports the required inferences.

He argues that “meaningful appellate review” is “impossible” unless the court addresses

the four inferences enumerated in Thompson. In this case, the court did not expressly

discuss the Thompson inferences before it gave a consciousness-of-guilt instruction.

                                             12
       Rainey suggests that, in the absence of some indication that the court considered

the inferences, the court may have erroneously failed to exercise any discretion at all.

The court’s silence, however, does not permit us to conclude that the court was unaware

of its obligation to consider the inferences or that the court did not in fact consider them.

Trial judges are “presumed to know the law and to apply it properly,” see, e.g., Ball v.

State, 347 Md. 156, 206 (1997), “unless we have reason to think otherwise.” Harris v.

State, 458 Md. at 412. Furthermore, there is a “strong presumption that judges properly

perform their duties,” Beales v. State, 329 Md. 263, 273 (1993); and “trial judges are not

oblig[ated] to spell out in words every thought and step of logic.” Id.; accord Aventis

Pasteur, Inc. v. Skevofilax, 396 Md. 405, 426 (2007) (collecting authorities). Thus, in the

absence of any indication to the contrary, we proceed from the premise that a trial court

knows of the Thompson inferences and knows that it may give a consciousness-of-guilt

instruction only after it has concluded that the inferences could reasonably be drawn.

       We disagree with Rainey’s contention that meaningful appellate review is

impossible unless the trial court articulates its analysis of the Thompson inferences before

giving a consciousness-of-guilt instruction. Whether “the evidence is sufficient to permit

a jury to find [the] factual predicate” required for a requested jury instruction “is a

question of law for the judge.” Page v. State, 222 Md. App. at 668; accord General v.

State, 367 Md. 475, 487 (2002) (“[w]hether the evidence is sufficient to generate the

requested instruction in the first instance is a question of law”). Thus, even if a trial court

detailed its findings about whether the evidence permitted a jury to draw the four



                                              13
Thompson inferences, an appellate court would review the question on a de novo basis,

without deference to the trial court’s findings.

       In summary, it is ordinarily unnecessary for a trial court to articulate its analysis of

the Thompson inferences for an appellate court to be satisfied that the trial court did in

fact consider them. Nor is it ordinarily necessary for a trial court to articulate its analysis

of the Thompson inferences in order to facilitate appellate review of its decision.

Accordingly, we hold that the trial court did not err in failing to spell out its analysis of

the Thompson inferences on the record before giving a consciousness-of-guilt instruction.

    C. The court did not err in giving the destruction-of-evidence instruction

       The Court of Appeals has recognized that a jury may infer consciousness of guilt

if a defendant alters his appearance after the commission of a crime. See Sorrell v. State,

315 Md. at 228. Nonetheless, Maryland, unlike many other jurisdictions,4 has not

adopted a pattern jury instruction on that subject.


       4
         See, e.g., People v. Brown, 28 N.Y.S.3d 625, 626 (N.Y. App. Div. 2016)
(holding that a consciousness of guilt instruction was warranted by evidence “that after
the subject robbery was committed the defendant went home and altered his appearance
by changing his clothes before going out again”); Jackson v. State, 17 P.3d 998, 1000-01
(Nev. 2001) (holding that a change in appearance instruction was warranted when an
incarcerated defendant significantly altered his hairstyle while being transported for a
lineup); Commonwealth v. Carrion, 552 N.E.2d 558, 566-67 (Mass. 1990) (holding that a
consciousness of guilt instruction was warranted when the defendant made false
statements, avoided police, and “altered his appearance to conceal evidence – i.e., his
physical characteristics”); Commonwealth v. Holland, 389 A.2d 1026, 1033 (Pa. 1976)
(holding that the trial court did not err in instructing the jury that it could consider
evidence that after his arrest the defendant “cut his hair very short and removed the
mustache, beard and sideburns” for the first time in “years,” as “an indication of
consciousness of guilt” if the jury found “as a fact that the defendant has changed his
appearance in order to avoid in Court personal identification”); see also United States v.

                                              14
       “Appellate courts in Maryland strongly favor the use of pattern jury instructions.”

Minger v. State, 157 Md. App. 157, 161 n.1 (2004). Perhaps for that reason, the State did

not propose a custom instruction to address whether the jury may draw an inference of

consciousness of guilt from the defendant’s changed appearance. Instead, the State asked

the court to give MPJI-Cr 3:26, the pattern jury instruction concerning destruction or

concealment of evidence:

               You have heard that the Defendant destroyed or concealed evidence
       in this case. Concealment or destruction of evidence is not enough by itself
       to establish guilt, but may be considered as evidence of guilt.

               Concealment or destruction of evidence may be motivated by a
       variety of factors, some of which are fully consistent with innocence. You
       must first decide whether the Defendant destroyed or concealed evidence in
       this case. If you find that the Defendant destroyed or concealed evidence in
       this case, then you must decide whether that conduct shows a consciousness
       of guilt.

       Rainey contends that the circuit court erred in giving that instruction, because, he

says, his dreadlocks were not evidence. He distinguishes his physical appearance at the

time of the shooting from the photographs that were taken of him at the time of his arrest,

which he agrees were evidence. Presumably, he would also agree that the surveillance

videos, depicting the dreadlocked assailant, were evidence as well. Citing Pickett v.

State, 222 Md. App. 322 (2015), he allows that a change in the defendant’s appearance,




Perkins, 937 F.2d 1397, 1403 (9th Cir. 1991) (stating, in dicta, that “when a defendant is
known shortly after the commission of a crime to have cut his hair, shaved off facial hair,
or changed his hair color, the jury can consider this as evidence of consciousness of guilt
and consider it in light of the other evidence in deciding whether the defendant is
guilty”).
                                             15
such as a change of hairstyle, may be a proper subject of closing argument. He insists,

however, that defendants do not destroy “evidence” by changing their appearances.

       The State responds that in some circumstances a defendant’s physical attributes

may be evidence at trial. The State cites cases in which defendants have been compelled

to display a physical trait to the jury or to a witness. See, e.g., Hopkins v. State, 352 Md.

146 (1998) (affirming the trial court’s decision to compel the defendant to say a phrase

aloud at trial); Doye v. State, 16 Md. App. 511 (1973) (affirming the trial court’s decision

to compel the defendant to show his forearm to the jury at trial); see also People v.

Shannon, 525 N.Y.S.2d 315, 316 (N.Y. App. Div. 1988) (holding that “[t]he trial ruling

requiring the defendant to display his tatooed [sic] arms for the witness did not violate his

privilege against self-incrimination, since it merely compelled the defendant to exhibit

physical characteristics”); State v. Knoche, 515 N.W.2d 834, 839 (S.D. 1994) (holding

that by showing his tattoo to a witness in accordance with the court’s direction, the

defendant “merely demonstrated physical characteristics as a source of physical

evidence”). The State also cites an Ohio case that rejected a challenge to the prosecutor’s

comments about the defendant’s appearance at trial by stating, “A defendant’s face and

body are physical evidence.” State v. Brown, 528 N.E.2d 523, 538 (Ohio 1988).

Similarly, the State cites a Virginia case that held that “the fact finder” can determine the

defendant’s age “based only on the defendant’s physical appearance.” Jewell v.

Commonwealth, 382 S.E.2d 259, 261 (Va. Ct. App. 1989). Finally, the State observes

that because a jury may compare the appearance of a person on surveillance footage with

the appearance of the person sitting at the trial table (see, e.g., State v. Greene, 240 Md.

                                             16
App. 119, 154-55 (2019), aff’d, 469 Md. 156 (2020)), the defendant’s physical

appearance in the courtroom is evidence as well.

       In the comments to MPJI-Cr 3:26, the instruction concerning the concealment or

destruction of evidence, the Criminal Subcommittee of the Standing Committee on

Maryland Standard Pattern Jury Instructions wrote: “Concealment of evidence,

suppression of evidence, alteration of evidence, destruction of evidence, creation of

evidence, and bribery or witness intimidation may all be considered admissions by

conduct that may demonstrate consciousness of guilt.” In support of that proposition, the

subcommittee cited, among other cases, Marshall v. State, 85 Md. App. 320 (1991).

There, the defendant, who was accused of rape, shaved his pubic hair, arguably to prevent

the State from taking a sample. Id. at 323. On his appeal from his criminal conviction,

this Court held that the trial court did not err in admitting that evidence to establish his

consciousness of guilt. Id. at 325. From their citation to Marshall, therefore, it would

appear that the drafters of the pattern jury instruction5 understood the concept of

“destruction of evidence” to include cutting one’s hair to avoid detection or

identification.

       We agree that a defendant’s physical appearance is, in some sense, “evidence” that

the factfinder can consider at trial. It follows that when defendants do something to

remove, erase, eliminate, or obliterate some aspect of their physical appearance, they can


       5
        “[T]he pattern jury instructions are drafted by ‘a group of distinguished judges
and lawyers who almost amount to a “Who’s Who” of the Maryland Bench and Bar.’”
Johnson v. State, 223 Md. App. 128, 152 (2015) (quoting Green v. State, 127 Md. App.
758, 771 (1999)).
                                              17
properly be said to have destroyed or concealed evidence. See Commonwealth v.

Carrion, 552 N.E.2d 558, 567 (Mass. 1990) (approving the use of a consciousness-of-

guilt instruction where “there was some evidence that the defendant’s appearance had

been altered, from which a jury could draw the inference that he had purposely altered his

appearance to conceal evidence—i.e., his physical characteristics”). For example, when a

defendant attempts to avoid identification by cutting his hair, shaving his head,

moustache, or beard, or having a tattoo removed, it is fair to say that he may have

destroyed evidence. Therefore, in a case such as this, where the defendant cut off almost

all of his hair and got rid of his distinctive hairstyle, the court would not err or abuse its

discretion in giving the destruction-of-evidence instruction, provided that there was

“some evidence” to support the required inferences.

       Here, there was “some evidence” to support those inferences. The State presented

evidence that Rainey was a constant presence on the street before the shooting. A

photograph of Rainey, taken two months before the murder, shows him wearing

dreadlocks that hung down to his shoulders. Ms. Creighton testified, similarly, that

Rainey wore dreadlocks at the time of the murder. The murder occurred on a city street

in broad daylight and in plain view of a witness who was visible to the shooter. The

witness, Ms. Creighton, recognized the assailant in part because of his shoulder-length

dreadlocks. She later identified a photograph of Rainey, wearing dreadlocks, as the

person she saw arguing with the victim moments before shots were fired. Rainey

abruptly disappeared for a month after the shooting. And when he finally returned, he

had his hair cropped closely to the skull instead of shoulder-length dreadlocks.

                                               18
       In our judgment, these facts would permit the jury to infer, (1) from Rainey’s

change in appearance, a desire to conceal evidence; (2) from a desire to conceal evidence,

a consciousness of guilt; (3) from a consciousness of guilt, a consciousness of guilt of the

murder of Dartania Tibbs; and (4) from a consciousness of guilt of the murder of

Dartania Tibbs, actual guilt of the murder. The court, therefore, had the discretion to give

MPJI-Cr 3:26, the instruction concerning concealment or destruction of evidence.

       In advocating for a contrary conclusion, Rainey relies on Phillips v. State, 399

A.2d 315 (N.J. Super. Ct. App. Div. 1979). In that case, the defendant was clean-shaven

and short-haired at the time of the crime, but had long hair and a beard at the time of trial.

Id. at 318. The judge instructed the jurors that they could infer consciousness of guilt

from the defendant’s change in appearance if they found that he was trying to confuse

witnesses or mislead the jury. Id. The New Jersey appellate court held that the trial court

erred in giving that instruction (though the error was not prejudicial), because “there was

no proof at all, other than the change of appearance itself, from which the jury could have

made any finding of fact regarding defendant’s motive in letting his hair grow or in

growing a beard.” Id. The court did not “regard the change of appearance alone as

sufficient to raise an inference supportive of defendant’s guilt.” Id.

       This case is a little different. Here, unlike in Phillips, the jury did not need to

speculate about why Rainey got rid of his dreadlocks; the jury could rely on the State’s

evidence to infer that Rainey changed his appearance to avoid being identified as the

person who shot Dartania Tibbs. This evidence showed that, after Ms. Creighton

witnessed a man with long dreadlocks commit a murder in broad daylight on a public

                                              19
street on which there are multiple security cameras, Rainey, who used to spend every day

out on that street, disappeared for a month and returned with a dramatically different

appearance. This is not a case in which the required inferences depended on “the change

of appearance alone.”

       Rainey also argues that the instruction “presupposed [his] guilt in a case in which

criminal agency was the central issue.” We do not see how MPJI-Cr 3:26 presupposed

Rainey’s guilt.

       The instruction began by telling the jurors that they had “heard that the Defendant

destroyed or concealed evidence in this case.” That statement was accurate: the jurors

had heard testimony (from Ms. Creighton) and seen photographs establishing that Rainey

destroyed or concealed evidence, in the sense that he had cut off his distinctive

dreadlocks. The instruction went on to say that “[c]oncealment or destruction of

evidence is not enough . . . by itself to establish guilt,” but that it “may be considered as

evidence of guilt.” That statement is also accurate. See Sorrell v. State, 315 Md. at 228

(recognizing that consciousness of guilt may be inferred from “shaving off a beard”).

The instruction cautioned the jurors that “[c]oncealment or destruction of evidence may

be motivated by a variety of factors, some of which are fully consistent with innocence.”

That statement is accurate as well. The instruction added that the jurors must “first

decide whether the Defendant destroyed or concealed evidence in this case.” In other

words, the instruction accurately informed the jurors that it was up to them to determine

whether Rainey had, in fact, destroyed or concealed evidence by cutting off his

dreadlocks and cropping his hair. Finally, the instruction told the jurors that “[i]f” they

                                              20
found that Rainey “destroyed or concealed evidence in this case, then [they] must decide

whether that conduct shows a consciousness of guilt.”

       By its terms, this instruction said nothing about whether Rainey was or was not the

assailant. Instead, it refers to one aspect of the case (the evidence that Rainey had

destroyed or concealed evidence by cutting his hair). It warns the jury that the

destruction or concealment of evidence may be evidence of guilt, but is not, in itself,

sufficient to establish guilt. In fact, it cautions the jury that the destruction or

concealment of evidence may be fully consistent with innocence. It allows the jury to

determine whether Rainey did or did not destroy or conceal evidence. It also allows the

jury to determine whether to infer consciousness of guilt from the destruction or

concealment of evidence. In our judgment, the instruction is substantively correct and is

consistent with the requirements of Thompson.

       Having disposed of that question, we offer one additional comment on MPJI-Cr

3:26. Rainey correctly observes that, in some cases when defendants change their

appearance, it is not at all natural to say that they have “concealed” or “destroyed”

evidence. If, for example, a defendant grows his hair, dyes his hair, grows a beard or

moustache, or gets a tattoo, he has not “destroyed” something in the same way as he

would if he had cut off his hair, shaved his head, beard, or moustache, had a tattoo

removed, etc. For purposes of this case, however, we need not decide whether

defendants can be said to have “concealed” or “destroyed” evidence whenever they alter

their appearance in some material way. It will suffice to say that it is preferable, in all

cases in which a defendant has allegedly changed his appearance in order to avoid

                                               21
identification, to employ a custom instruction that focuses on the change of appearance as

potential evidence of consciousness of guilt. In those cases, a change-of-appearance

instruction is more likely than a destruction-of-evidence instruction to assist the jury in its

deliberations. MPJI-Cr 3:26 could easily be transformed into a change-of-appearance

instruction if, for example, the words “destroyed or concealed evidence” were changed to

“altered his appearance” and the words “concealment or destruction of evidence” were

changed to “altering one’s appearance.”6

    D. Even if the court erred in giving the instruction concerning concealment or
       destruction of evidence, the error was harmless

       Assuming for the sake of argument that Rainey did not destroy “evidence” by

cutting off his dreadlocks, he would not be entitled to an automatic reversal of his

convictions. Rather, we would reverse the judgments only if we could not say that the

putative instructional error was harmless beyond a reasonable doubt. See, e.g., Hall v.


       6
          When a person has destroyed or concealed “evidence,” the word “evidence”
often means something different from the word “evidence” as it is defined in MPJI-Cr
3:00. Under MPJI-Cr 3:00, “evidence” is limited to information that is presented to the
jury – testimony, exhibits, stipulations, depositions, and facts of which the court takes
judicial notice. But if something of evidentiary value is completely destroyed before the
trial even begins, so that the jury never has the chance to consider it, it cannot be
“evidence” under the definition in MPJI-Cr 3:00. Similarly, if something of evidentiary
value is concealed so effectively that it is never presented to the jury, it cannot be
“evidence” within the meaning of MPJI-Cr 3:00. For example, if the defendants have
shredded all the inculpatory documents and erased the hard drives that contain evidence
of their crimes, or hidden all of the documents and hard drives in some inaccessible
location, they have undoubtedly destroyed or concealed “evidence” in the ordinary sense
of that term; they have not, however, destroyed or concealed “evidence” as that term is
defined in MPJI-Cr 3:00, because they have prevented the jury from being able to
consider what they destroyed or concealed. MPJI-CR 3:26 would have little utility if the
word “evidence” in that instruction meant the same thing as the word “evidence” in
MPJI-Cr 3:00.
                                              22
State, 437 Md. 534, 540 (2014). “In order for the error to be harmless, we must be

convinced, beyond a reasonable doubt, that the error in no way influenced the verdict.”

Weitzel v. State, 384 Md. 451, 461 (2004). In the circumstances of this case, we are

convinced, beyond a reasonable doubt, that, even if the court erred in giving the

instruction concerning concealment or destruction of evidence, the error was harmless.

       In reaching this conclusion, we begin with the premise that the court could have

given a custom instruction that informed the jurors that they could infer consciousness of

guilt from Rainey’s change of appearance. As explained in section II.C, above, the

evidence was sufficient to permit the jury to infer (1) from Rainey’s change in

appearance, a desire to conceal his identity; (2) from a desire to conceal his identity, a

consciousness of guilt; (3) from a consciousness of guilt, a consciousness of guilt of the

murder of Dartania Tibbs; and (4) from a consciousness of guilt of the murder of

Dartania Tibbs, actual guilt of the murder. Therefore, even if the evidence did not

support an instruction concerning the destruction or concealment of evidence, it did

support an instruction concerning alteration of appearance.

       As this case was presented to the jury, the concept of “destruction of evidence”

was synonymous with Rainey’s change in appearance: whenever the State talked about

drawing an inference of consciousness of guilt from the destruction or concealment of

evidence, it was referring to Rainey’s change of appearance.

       For example, in the State’s closing argument, which referred twice to

“consciousness of guilt,” the prosecutor made it clear that the “destruction of the

evidence” referred to Rainey’s change in appearance. In the first reference, the

                                             23
prosecutor referred to “consciousness of guilt[]” just before he showed the jury a picture

of Rainey, with shoulder-length dreadlocks, in March 2017. In the second reference, just

a moment later, the prosecutor said:

       So why is it right after the murder in June of 2017, it’s all gone? That’s
       what the lawyers call a consciousness of guilt.

       From this record, we infer that when the court instructed the jurors about the

inferences that they could draw from the destruction or concealment of evidence, the

jurors undoubtedly understood the court to be referring to the inferences that they could

draw from Rainey’s alteration of his appearance. In substance, therefore, the instruction

in this case operated exactly like the instruction that the court could have properly given.

Consequently, if the court erred in giving the destruction-of-evidence instruction in

MPJI-Cr 3:26 rather than the custom change-of-appearance instruction that the court

could have given, the error was harmless beyond a reasonable doubt. Because the jury

would have understood “destruction of the evidence” to mean “alteration of appearance,”

Rainey was not harmed by the trial court’s error, if any.

                                           JUDGMENTS OF THE CIRCUIT COURT
                                           FOR BALTIMORE CITY AFFIRMED.
                                           COSTS TO BE PAID BY APPELLANT.




                                             24